

Exhibit 10.7


THIS OPTION HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED UNLESS REGISTERED PURSUANT TO APPLICABLE PROVISIONS OF FEDERAL AND
STATE SECURITIES LAWS OR EXEMPT FROM THE REGISTRATION REQUIREMENTS THEREOF.


AMENDED AND RESTATED
GENEREX BIOTECHNOLOGY CORPORATION
2006 STOCK PLAN
NONQUALIFIED STOCK OPTION GRANT


This STOCK OPTION GRANT, dated as of March 9, 2010 (the “Date of Grant”), is
delivered by Generex Biotechnology Corporation (the “Company”) to NOLA
MASTERSON, a non-employee director of the Company (the “Grantee”).


RECITALS


A.           The Amended and Restated Generex Biotechnology Corporation 2006
Stock Plan (the “Plan”) provides for the grant of options to purchase shares of
common stock of the Company.  The Board of Directors of the Company (the
“Board”) has decided to make a stock option grant as an inducement for the
Grantee to promote the best interests of the Company and its stockholders.  A
copy of the Plan is attached as Exhibit A to this Agreement.  Capitalized terms
used in this Agreement and not otherwise defined shall have the meanings
assigned such terms in the Plan.


B.           The Board is authorized to appoint a committee or individual to
administer the Plan.  If a committee or individual is appointed, all references
in this Agreement to the “Board” shall be deemed to refer to the committee or
individual.


NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:


1.           Grant of Option.


(a)           Subject to the terms and conditions set forth in this Agreement
and in the Plan, the Company hereby grants to the Grantee an incentive stock
option (the “Option”) to purchase up to ONE HUNDRED THOUSAND (100,000) shares of
common stock of the Company (“Shares”) at an exercise price of $0.64 per
Share.  The Option shall become exercisable according to Paragraph 2 below.


(b)           Under the terms and conditions contained in the Plan, the Option
is granted as a nonqualified stock option and is not an incentive stock option
under section 422 of the Internal Revenue Code of 1986, as amended.


2.           Exercisability of Option.  The Option shall be exercisable as set
forth in the following schedule provided that the Grantee is providing service
to the Company as a member of the Board (as defined in the Plan) on the
applicable date of exercise:  33,333 Shares will be immediately exercisable as
of the Date of Grant; 33,333 Shares will become exercisable on August 1, 2010;
and 33,334 Shares will become exercisable on August 1, 2011.

 
 

--------------------------------------------------------------------------------

 


3.           Term of Option.


(a)         The Option shall have a term of ten (10) years from the Date of
Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.


(b)         Unless otherwise specified by the Board, the Option shall
automatically terminate on the date on which the Grantee ceases to provide
service to the Company for any reason, except for the happening of any of the
events described in Paragraph 3(c).


(c)         The Option shall automatically upon the happening of the first of
the following events:


(i)           The date on which the Board determines that the Grantee has
engaged in conduct that constitutes Cause at any time while the Grantee is
providing service to the Company.  In addition, notwithstanding the other
provisions of this Paragraph 3, if the Board determines that the Grantee has
engaged in conduct that constitutes Cause after the Grantee’s termination of
service for any reason, the Option shall immediately terminate.


(ii)          The expiration of the 90-day period after the Grantee ceases to
provide services to the Company, as a result of a termination of service without
Cause or if the Grantee voluntarily terminated service and provided the Company
with at least 90 days advance written notice of the effective date of such
termination of service with the Company.


(iii)         The expiration of the one-year period after the Grantee ceases to
provide services to the Company on account of the Grantee’s Disability.


(iv)         The expiration of the one-year period after the Grantee ceases to
provide services to the Company, if the Grantee dies while in the service of the
Company.


Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is ten (10) years from the Date of Grant.  Any portion of the Option
that is not exercisable at the time the Grantee ceases to provide service to the
Company shall immediately terminate.


4.           Exercise Procedures.


(a)         Subject to the provisions of the foregoing Paragraphs, the Grantee
may exercise part or all of the exercisable Option by giving the Board written
notice of intent to exercise in the manner provided in this Agreement and
Section 5(h) of the Plan, specifying the number of whole Shares as to which the
Option is to be exercised.  On the delivery date, the Grantee shall pay the
exercise price (i) in cash, (ii) with the approval of the Board, by delivering
Shares of the Company which shall be valued at their fair market value on the
date of delivery, (iii) payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board, which procedures may or
may not be available, or (iv) by such other method as the Board may
approve.  The Board may impose from time to time such limitations as it deems
appropriate on the use of Shares of the Company to exercise the Option.

 
-2-

--------------------------------------------------------------------------------

 


(b)           All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.  Subject to Board
approval, the Grantee may elect to satisfy any income tax withholding obligation
of the Company with respect to the Option by having Shares withheld up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities.


(c)           The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Board, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.


5.           [Intentionally Omitted.]


6.           Change of Control.  The provisions of the Plan applicable to a
Change of Control shall apply to the Option, and, in the event of a Change of
Control, the Board may take such actions as it deems appropriate pursuant to the
Plan.


7.           Cancellation and Rescission of Options.  The Grantee acknowledges
and understands that the Option is subject to the cancellation and rescission
provisions of Section 12 of the Plan.


8.           Restrictions on Exercise.  Only the Grantee may exercise the Option
during the Grantee’s lifetime.  After the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.


9.           Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
exercise of the Option are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) changes in capitalization of the
Company and (iv) other requirements of applicable law.  The Board shall have the
authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
 
 
-3-

--------------------------------------------------------------------------------

 

10.           No Employment or Other Rights.  The grant of the Option shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Company and shall not interfere in any way with the right of the Company
to terminate the Grantee’s employment or service at any time.  The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.


11.           No Stockholder Rights.  Neither the Grantee, nor any person
entitled to exercise the Grantee’s rights in the event of the Grantee’s death,
shall have any of the rights and privileges of a stockholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.


12.           Assignment and Transfers.  The rights and interests of the Grantee
under this Agreement may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Grantee, by will or by the
laws of descent and distribution.  In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void.  The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.


13.           Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the President, 33 Harbor Square,
Suite 202, Toronto, Ontario, Canada, M5J 2G2, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the books of
the Company, or to such other address as the Grantee may designate to the
Company in writing.  Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service or Canada Post.


[Signatures Appear on Following Page]

 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.



   
GENEREX BIOTECHNOLOGY CORPORATION
           
Per:
  /s/ Rose C. Perri
   
Name:  
Rose C. Perri
   
Title:
Chief Financial Officer
           
Per:
  /s/ Mark A. Fletcher
   
Name:  
Mark A. Fletcher
   
Title:
Executive Vice-President, General Counsel
           
ACCEPTED:
         
  /s/ Nola Masterson
   
Nola Masterson, Grantee


 
-5-

--------------------------------------------------------------------------------

 

EXHIBIT A


 
 

--------------------------------------------------------------------------------

 